                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:15 MJ 96

IN THE MATTER OF THE SEARCH OF, )
                                       )
159 YELTON STREET                      )                        ORDER
SPINDALE, NORTH CAROLINA 28160         )
______________________________________ )

       This matter is before the Court upon the Motion to Unseal (Doc.10) by the United

States. A review of the docket indicates that an Order to Seal Search Warrant and Affidavit

(Doc. 2) was entered on July 22, 2015 to protect the secrecy of the on-going nature of the

investigation in this matter, to prevent the destruction of evidence and prevent potential

influence of witnesses until further order of this court. The current Motion to Unseal (Doc.

10) indicates that many aspects of this criminal investigation are now public and requests

that all documents in this matter be unsealed as the reasons for sealing no longer exist.

       For the reasons stated in the Motion, the Court finds that good cause exists to allow

the relief requested. Accordingly, the Motion to Unseal (Doc. 10) is hereby GRANTED

and this case and the associated materials are hereby UNSEALED.



                                           W
                                  Signed: December 17, 2018
